COPE, Judge
(dissenting).
It was plaintiff’s burden to demonstrate the absence of a disputed issue of material fact with respect to plaintiff’s claim and with respect to defendant’s affirmative defenses. At deposition the plaintiff’s corporate representative was unable to answer numerous questions about the computation of defendant’s account. The parties agree that there was an accord and satisfaction as to the first contract year, but disagree on the amount. I would reverse the summary judgment, but without prejudice to renew the motion on a more complete record.